Name: Council Regulation (EEC) No 3831/85 of 20 May 1985 concerning the conclusion of the Agreement between the European Economic Community and the United Mexican States on trade in textile products
 Type: Regulation
 Subject Matter: distributive trades;  America;  leather and textile industries
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 378 / 81 COUNCIL REGULATION (EEC) No 3831 / 85 of 20 May 1985 concerning the conclusion of the Agreement between the European Economic Community and the United Mexican States on trade in textile products Community and the United Mexican States on trade in textile products is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas the Agreement on trade in textile products negotiated between the European Economic Community and the United Mexican States should be approved , Article 2 The President of the Council shall give the notification provided for in Article 19 of the Agreement ( 1 ). HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1985 . For the Council The President G. ANDREOTTI ( 1 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .